Title: From George Washington to James Craik, 10 July 1784
From: Washington, George
To: Craik, James

 

Dear Doctor,
Mount Vernon July 10th 1784.

I have come to a resolution (if not prevented by anything, at present unforeseen) to take a trip to the Western Country this Fall, & for that purpose to leave home the first of September—By appointment I am to be at the warm-springs the 7th of that month; & at Gilbert Simpsons the 15th—where, having my partnership accounts, with some of very long standing to settle, & things to provide for the trip to the Kanhawa, I expect to be by the 10th or 11th—that is four or five days before the 15th.
It is possible, tho’ of this I cannot be certain at this time, that I shall, if I find it necessary to lay my Lands off in lotts, make a day or two’s delay at each of my tracts upon the Ohio, before I reach the Kanhawa—where my stay will be the longest, & more or less according to circumstances.
I mention all these matters that you may be fully apprized of my plan, & the time it may probably take to accomplish it—If under this information it would suit you to go with me, I should be very glad of your company—no other, except my Nephew Bushrod Washington, & that is uncertain, will be of the party; because it can be no amusement for others to follow me in a tour of business, & from one of my tracts of Land to another; (for I am not going to explore the Country, nor am I in search of Fresh lands, but to secure what I have)—nor wou’d it suit me to be embarrassed by the plans—movements or whims of others, or even to have my own made unwieldy—for this I shall continue to decline all overtures which may be made to accompany me. Your business & mine lays in the same part of the country & are of a similar nature; the only difference between them is, that mine may be longer in the execution.
If you go, you will have occasion to take nothing from hence, but a servant to look after your horses, & such beding as you may think proper to make use of. I will carry a Marquee, some Camp utensils, & a few Stores—a Boat, or some other kind of vessel will be provided for the voyage down the river, either at my place on Yohoghaney or Fort Pitt, measures for this purpose having been already taken—a few Medecines, & hooks & lines you may probably want. My Complimts & best wishes in which Mrs Washington joins, are offered to Mrs Craik  & your

family, & I am with sincere esteem & friendship Dr Sir, Yrs &c. &c.

G: Washington

